 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   G & G CLOSED CIRCUIT EVENTS, LLC,             )   Case No.: 1:19-cv-01259 - AWI JLT
                                                   )
12                 Plaintiff,                      )   FINDINGS AND RECOMMENDATIONS
                                                   )   GRANTING IN PART PLAINTIFF’S MOTION
13          v.                                     )   FOR DEFAULT JUDGMENT
                                                   )
14   RAMON A. BARAJAS-QUIJADA and                  )   (Doc. 11)
     GUSTAVO GARCIA, JR., individually and         )
15   doing business as CULICHI SUSHI AND           )
     MARISCOS,                                     )
16                                                 )
                   Defendants.                     )
17                                                 )
18
            G & G Closed Circuit Events, LLC seeks the entry of default judgment against Ramon A.
19
     Barajas-Quijada and Gustavo Garcia, Jr, individually and doing business as Culichi Sushi and
20
     Mariscos. (Doc. 11) Defendants have not opposed this motion. The Court found the matter suitable
21
     for decision without an oral hearing, and the matter was taken under submission pursuant to Local Rule
22
     230(g). For the following reasons, the Court recommends Plaintiff’s motion for default judgment be
23
     GRANTED IN PART, in the modified amount of $13,100.
24
     I.     Procedural History
25
            G & G Closed Circuit Events, LLC asserts the company possessed the exclusive rights to the
26
     nationwide commercial distribution of “Saul ‘Canelo’ Alvarez v. Gennady ‘GGG’ Golovkin II
27
     Championship Fight Program,” (“the Program”) televised on September 15, 2018. (Doc. 1 at 5, ¶ 20)
28

                                                        1
 1   However, Plaintiff contends Defendants broadcast the Program at Culichi Sushi and Mariscos without

 2   paying the requisite fee. (Id., ¶¶ 16-17) Defendants were served with the summons and complaint filed

 3   on September 10, 2019 (Docs. 6-7) but failed to respond within the time prescribed by the Federal

 4   Rules of Civil Procedure. Upon application of Plaintiff, default was entered on October 30, 2019.

 5   (Docs. 8-9)

 6   II.    Legal Standards Governing Entry of Default Judgment

 7          The Federal Rules of Civil Procedure govern the entry of default judgment. After default is

 8   entered because “a party against whom a judgment for relief is sought has failed to plead or otherwise

 9   defend,” the party seeking relief may apply to the court for a default judgment. Fed. R. Civ. P. 55(a)-

10   (b). Upon the entry of default, well-pleaded factual allegations regarding liability are taken as true, but

11   allegations regarding the amount of damages must be proven. Pope v. United States, 323 U.S. 1, 22

12   (1944); see also Geddes v. United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). In addition,

13   “necessary facts not contained in the pleadings, and claims which are legally insufficient, are not

14   established by default.” Cripps v. Life Ins. Co. of North Am., 980 F.2d 1261, 1267 (9th Cir. 1992)

15   (citing Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978)).

16          Entry of default judgment is within the discretion of the Court. Aldabe v. Aldabe, 616 F.2d

17   1089, 1092 (9th Cir. 1980). The entry of default “does not automatically entitle the plaintiff to a court-

18   ordered judgment. Pepsico, Inc. v. Cal. Sec. Cans, 238 F.Supp.2d 1172, 1174 (C.D. Cal 2002), accord

19   Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986). The Ninth Circuit determined:

20          Factors which may be considered by courts in exercising discretion as to the entry of a
            default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the merits of
21          plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
            at stake in the action, (5) the possibility of a dispute concerning material facts, (6)
22
            whether the default was due to excusable neglect, and (7) the strong policy underlying
23          the Federal Rules of Civil Procedure favoring decisions on the merits.

24   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). As a general rule, the issuance of default
25   judgment is disfavored. Id. at 1472.
26   III.   Plaintiff’s Factual Allegations
27          The Court accepts Plaintiff’s factual assertions because default has been entered against
28   Defendants. See Pope, 323 U.S. at 22. Plaintiff alleges that by contract, it was granted exclusive

                                                          2
 1   domestic commercial distribution rights to the Program and, pursuant to that contract, “entered into

 2   subsequent sublicensing agreements with various commercial entities throughout North America” to

 3   broadcast the Program within their establishments, such as “hotels, racetracks, casinos, bars, taverns,

 4   restaurants, [and] social clubs.” (Doc. 1 at 5, ¶¶ 20-21)

 5           Plaintiff alleges the Program was broadcast at Culichi Sushi and Mariscos without the purchase

 6   of a proper sublicense from Plaintiff. (Doc. 1 at 5-6, ¶ 23) Plaintiff asserts Defendants were each

 7   “owner, and/or operator, and/or licensee, and/or permittee, and/or person in charge, and/or an

 8   individual with dominion, control, oversight and management of the commercial establishment doing

 9   business as Culichi Sushi and Mariscos operating at 3017 Wilson Road, Bakersfield, California 93304.”

10   (Id. at 3, ¶¶ 7, 9)

11            For this act, Plaintiff alleged violations of 47 U.S.C. §§ 553 and 605, conversion, and a

12   violation of the California Business and Professions Code. (See generally Doc. 1 at 5-11) In the

13   application for default judgment, Plaintiff requests damages for the violation of 47 U.S.C. § 605 and

14   conversion. (See Doc. 11-1) Therefore, the Court will address only these claims.

15   IV.     Discussion and Analysis

16           Applying the factors articulated by the Ninth Circuit in Eitel, the Court finds the factors weigh

17   in favor of granting Plaintiff’s motion for default judgment.

18           A.       Prejudice to Plaintiff

19           The first factor considers whether the plaintiff would suffer prejudice if default judgment is not

20   entered, and potential prejudice to the plaintiff weighs in favor of granting a default judgment. See

21   Pepsico, Inc., 238 F. Supp. 2d at 1177. Generally, where default has been entered against a defendant,

22   a plaintiff has no other means by which to recover damages. Id.; Moroccanoil, Inc. v. Allstate Beauty

23   Prods., 847 F. Supp. 2d 1197, 1200-01 (C.D. Cal. 2012). Therefore, the Court finds Plaintiff would be

24   prejudiced if default judgment is not granted.

25           B.       Merits of Plaintiff’s claims and the sufficiency of the complaint

26           Given the kinship of these factors, the Court considers the merits of Plaintiff’s substantive

27   claims and the sufficiency of the complaint together. See Premier Pool Mgmt. Corp. v. Lusk, 2012 U.S.

28   Dist. LEXIS 63350, at *13 (E.D. Cal. May 4, 2012). The Ninth Circuit has suggested that, when

                                                          3
 1   combined, the factors require a plaintiff to “state a claim on which the plaintiff may recover.” Pepsico,

 2   Inc., 238 F. Supp. 2d at 1175. Notably, a “defendant is not held to admit facts that are not well-pleaded

 3   or to admit conclusions of law.” DIRECTV, Inc. v. Huynh, 503 F.3d 847, 854 (9th Cir. 2007).

 4                  1.      Claim arising under 47 U.S.C. § 605

 5          The Federal Communications Act of 1934 (“Communications Act”) “prohibits the unauthorized

 6   receipt and use of radio communications for one’s ‘own benefit or for the benefit of another not entitled

 7   thereto.’” DirecTV, Inc. v. Webb, 545 F.3d 837, 844 (9th Cir. 2008) (citing 47 U.S.C. § 605(a)). In

 8   pertinent part, the Communications Act provides, “No person not being authorized by the sender shall

 9   intercept any radio communication and divulge or publish the … contents … of such intercepted

10   communication to any person.” 47 U.S.C. § 605(a). Thus, Plaintiff must establish it was the party

11   aggrieved by Defendants’ actions. 47 U.S.C. § 605(e)(3)(A). Plaintiff must also show Defendants

12   intercepted a wire or radio program and published it without permission. 47 U.S.C. § 605(a).

13                          a.      Party aggrieved

14          Under the Communications Act, a “person aggrieved” includes a party “with proprietary rights

15   in the intercepted communication by wire or radio, including wholesale or retail distributors of satellite

16   cable programming.” 47 U.S.C. § 605(d)(6). In the Complaint, Plaintiff asserted that G & G Closed

17   Circuit Events, LLC held the exclusive, nationwide commercial distribution rights to the Program.

18   (Doc. 1 at 5) In support of this assertion, Nicholas Gagliardi, President of G & G Closed Circuit Events

19   produced the Closed Circuit Television License Agreement between Plaintiff and Golden Boy

20   Promotions, LLC, granting Plaintiff “the exclusive license to exhibit . . . [the] live simultaneous HBO-

21   PPV telecast” of the Program. (Doc. 11-4 at 8) Accordingly, the Court finds Plaintiff was the party

22   aggrieved within the meaning of Section 605.

23                          b.      Interception and publication of the Program

24          Plaintiff acknowledges it cannot be certain of the method of interception used to obtain the

25   Program for the broadcast at Culichi Sushi and Mariscos. (See Doc. 11-1 at 8-9) Similarly, in Joe

26   Hand Prod. v. Behari, 2013 U.S. Dist. LEXIS 37277 (E.D. Cal. Mar. 18, 2013), the plaintiff was

27   unable to identify the nature of the transmission. This Court observed: “Plaintiff’s inability to allege

28   the precise nature of the intercepted transmission in this case …raises a question regarding the scope of

                                                          4
 1   47 U.S.C. § 605(a) and the sufficiency of plaintiff’s claim under that provision.” Id., 2013 U.S. Dist.

 2   LEXIS 37277 at *7. Nevertheless, Plaintiff provided evidence that Defendants broadcast the Program

 3   in their establishment, because an investigator witnessed the Program broadcast at Culichi Sushi and

 4   Mariscos. (Doc. 11-3)

 5          Because Plaintiff was a party aggrieved, and Defendants intercepted the Program and published

 6   it without permission, Plaintiff has established the elements of a claim under the Communications Act.

 7                  2.      Conversion

 8          As recognized by the Ninth Circuit, conversion has three elements under California Law:

 9   “ownership or right to possession of property, wrongful disposition of the property right and damages.”

10   G.S. Rasmussen & Assoc., Inc. v. Kalitta Flying Services, Inc., 958 F.2d 896, 906 (9th Cir. 1992); see

11   also Greka Integrated, Inc. v. Lowrey, 133 Cal.App.4th 1572, 1581 (2005) (“elements of a conversion

12   are the plaintiff’s ownership or right to possession of the property at the time of the conversion; the

13   defendant’s conversion by a wrongful act or disposition of property rights; and damages”). Previously,

14   this Court determined the possession of “a right to distribute programming” constitutes ownership of

15   properly for purposes of conversion. DIRECTV, Inc. v. Pahnke, 405 F. Supp. 2d 1182, 1189-90 (E.D.

16   Cal. 2005) (citing Don King Prods./ Kingsvision v. Lovato, 911 F.Supp. 429, 423 (N.D. Cal. 1995)).

17   Therefore, to state a claim for conversion, Plaintiff is required to possess the exclusive ownership of, or

18   the exclusive right to license, the broadcasting of the Program.

19          Given that Plaintiff established it held the distribution rights, the company held a “right to

20   possession of property.” Further, Plaintiff alleged facts sufficient to support a finding that Defendants

21   engaged in signal piracy by broadcasting the Program without a sublicense. The investigator estimated

22   the capacity of Culichi Sushi and Mariscos was “approximately 100 people,” and he counted 54 to 58

23   people at the establishment. (Doc. 11-3 at 2) The rate sheet indicates a sublicense cost $2,800.00 for

24   an establishment with the capacity up to 100 persons. (Doc. 11-4 at 22) Consequently, Plaintiff has

25   established damages in the amount of $2,800.00, and states a claim for conversion against Defendants.

26          C.      Sum of money at stake

27          In considering this factor, the Court “must consider the amount of money at stake in relation to

28   the seriousness of Defendant’s conduct.” Pepsico, Inc., 238 F.Supp.2d at 1176. Plaintiff seeks $2,800

                                                          5
 1   in compensatory damages for Defendants’ tortuous conversion of Plaintiff’s property. Plaintiff also

 2   requests statutory damages totaling $33,600 for the violation of 47 U.S.C. § 605. (See Doc. 11 at 3)

 3          Given the amount of money at stake, this factor could weigh against the entry of default

 4   judgment. See, e.g., Moore v. Cisneros, 2012 U.S. Dist. LEXIS 177044, at *5 (E.D. Cal. Dec. 12,

 5   2023) (“[d]efault judgment is disfavored when a large sum of money is involved”). However, as this

 6   Court previously observed, “the statutes involved contemplate such an award under certain

 7   circumstances,” and authorize awards up to $110,000. See G & G Closed Events, LLC v. Shahen, 2012

 8   U.S. Dist. LEXIS 58723, at *18 (E.D. Cal. Apr. 26, 2012). Thus, this factor does not weigh against

 9   Plaintiff’s request for default judgment.

10          D.      Possibility of dispute concerning material facts

11          There is little possibility of dispute concerning material facts because (1) based on the entry of

12   default, the Court accepts allegations in the Complaint as true and (2) though properly served,

13   Defendants failed to appear. See Pepsico, Inc., 238 F.Supp.2d at 1177; see also Elektra Entm’t Group,

14   Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal. 2005) (“Because all allegations in a well-pleaded

15   complaint are taken as true after the court clerk enters default judgment, there is no likelihood that any

16   genuine issue of material fact exists”). Therefore, this factor does not weigh against default judgment.

17          E.      Whether default was due to excusable neglect

18          Generally, the Court will consider whether Defendants’ failure to answer is due to excusable

19   neglect. See Eitel, 782 F.2d at 1472. Here, Defendants were served with the Summons and Complaint,

20   as well as the motion for default judgment. (See Doc. 11-1 at 19) Given these facts, it is unlikely that

21   Defendants’ actions were the result of excusable neglect. Shanghai Automation Instrument Co., Ltd. v.

22   Kuei, 194 F.Supp.2d 995, 1005 (N.D. Cal. 2001) (finding no excusable neglect because the defendants

23   “were properly served with the Complaint, the notice of entry of default, as well as the papers in

24   support of the instant motion”). Accordingly, this factor does not weigh against default judgment.

25          F.      Policy disfavoring default judgment

26          As noted above, default judgments are disfavored because “[c]ases should be decided on their

27   merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. The policy underlying the Federal

28   Rules of Civil Procedure favoring decisions on the merits does not weigh against default judgment

                                                          6
 1   because Defendants’ failure to appear before the Court and defend in this action makes a decision on

 2   the merits impractical.

 3   V.       Damages

 4            Under the Communications Act, a party aggrieved may recover actual damages or statutory

 5   damages “not less than $1,000 or more than $10,000, as the court considers just.” 47 U.S.C. § 605(e)

 6   (3)(C)(i)(II). When the Court determines a violation was “committed willfully and for the purposes of

 7   direct or indirect commercial advantage or private financial gain,” a court may award enhanced

 8   damages by increasing the awarded damages up to $100,000.00 for each violation. 47 U.S.C. §

 9   605(e)(3)(C)(ii). The Court has “wide discretion” to determine the proper amount of damages to be

10   awarded. DirecTV Inc. v. Le, 267 Fed. App’x 636 (9th Cir. 2008) (citation omitted).

11            A.       Statutory damages

12            The Court may consider a number of factors in its determination of the amount of damages,

13   including any promotional advertising by the defendant, the capacity of the establishment, the number

14   of patrons present at the time of the broadcast, the imposition of a cover charge, the number and size of

15   the televisions used for the broadcast, and whether a premium was charged on food or drink. J & J

16   Sports Productions v. Sorondo, 2011 WL 3917391, at *5 (E.D. Cal. Sept. 6, 2011) (citing Kingvision

17   Pay-Per-View, Ltd. v. Backman, 102 F.Supp.2d 1196, 1198 (N.D. Cal. 2000)).

18            Hector Cardenas, Plaintiff’s investigator, attached an advertisement for the Program broadcast

19   Culichi Sushi and Mariscos, which stated: Join us this Saturday for Canelo vs. GGG2 fight. $10 event

20   charge. Live music, Mexican party after the fight to celebrate Mexican Independence Day!!!” (Doc. 11-

21   3 at 4) Mr. Cardenas indicated he paid the $10 to enter, and observed five televisions that ranged in

22   size from 32 inches to 50 inches. (Id. at 2) He stated that he observed the fight, but did not clarify if

23   the fight was on one television or all five. (See id.) Mr. Cardenas estimated the capacity of the

24   restaurant was 100 people, and he counted the number of patrons three times, finding 54, 56, and 58

25   people were present. (Id.) Given these factors, the Court finds an award of $5,600—which is twice the

26   cost of a proper sublicense —is appropriate.1

27
28            1
                Courts in this district have found that the statutory maximum is not an appropriate award for a first-time offender
     and in the absence of aggravating factors. See, e.g., Joe Hand Promotions v. Brown, 2010 U.S. Dist. LEXIS 119435 (E.D.

                                                                   7
 1           B.       Enhanced damages

 2           Although Plaintiff asserts a right to enhanced damages, allegations regarding the amount of

 3   damages must be well-plead and supported by factual allegations. See Pope, 323 U.S. at 22; Geddes,

 4   559 F.2d at 560. “The mere assertion that Defendant acted willfully is insufficient to justify enhanced

 5   damages.” Sorondo, 2011 U.S. Dist. LEXIS 99951, at *10 (quoting Kingvision Pay-Per-View, Ltd. v.

 6   Backman, 102 F.Supp.2d 1196, 1198 (N.D. Cal. 2000)). Here, Plaintiff alleged: “Said unauthorized

 7   interception, reception, publication, exhibition, divulgence, display, and/or exhibition by the each of the

 8   Defendants was done willfully and for purposes of direct and/or indirect commercial advantage and/or

 9   private financial gain.” (Doc. 1 at 6, ¶ 24) Importantly, there are no factual allegations in the

10   complaint to support the legal conclusion that Defendants’ actions were willful or for the purpose of

11   financial gain. Previously, the Court explained:

12           To adequately state a claim against a defendant, a plaintiff must set forth the legal and
             factual basis for his or her claim. Detailed factual allegations are not required, but
13           “[t]hreadbare recitals of the elements of the cause of action, supported by mere
             conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009),
14           citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While factual
             allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at 678. A
15           plaintiff must set forth “the grounds of his entitlement to relief,” which “requires more
             than labels and conclusions, and a formulaic recitation of the elements of a cause of
16           action.” Twombly, 550 U.S. at 555-56 (internal quotation marks and citations omitted).
             In its complaint, Plaintiff simply alleged a legal conclusion: “Said unauthorized
17           interception, reception, publication, exhibition, divulgence, display, and/or exhibition by
             each of the Defendant [sic] was done willfully and for purposes of direct and/or indirect
18           commercial advantage and/or private financial gain.”

19   Joe Hand Promotions, Inc. v. Hathcock, 2012 U.S. Dist. LEXIS 101208, at *2-3 (E.D Cal. July 20,

20   2012). Consequently, the Court found Plaintiff “failed to allege facts establishing the grounds of

21   entitlement to enhanced damages.” Id. at *3.

22           Despite the pleading flaws of the Complaint, Plaintiff has submitted evidence to support the

23   contention that enhanced damages are appropriate, “including the advertising and cover charge.” (See

24   Doc. 11-1 at 14) Previously, this Court observed that “[a]n award of enhanced damages is appropriate

25
26
     Cal. Oct. 27, 2010) (awarding $4,000 in damages where the program was broadcast on six 60-inch televisions, and there was
     no premium for food or drink); J & J Sports Productions, Inc. v. Morales, 2012 U.S. Dist. LEXIS 30942 (E.D. Cal. March
27   8, 2012) (awarding $4,400 in statutory damages where the sublicense cost $2,200 for the broadcast that the defendants
     displayed on three televisions, ranging in size up to 54”); J & J Sports Productions v. Sorondo, 2011 U.S. Dist. LEXIS
28   99951 (E.D. Cal. Sept. 6, 2011) (awarding $3,600 in statutory damages, an amount two times the cost of a sublicense).


                                                                8
 1   where the defendant imposes a cover charge or admission fee.” J & J Sports Prods., Inc. v. Mendoza,

 2   2015 WL 5009000, at *4 (E.D. Cal. Aug. 20, 2015); see also Joe Hand Promotions, Inc. v. Burleson,

 3   2011 WL 4905631, at *5 (E.D. Cal. Oct. 14, 2011) (awarding $3,000 in enhanced damages where

 4   patrons were told they could either pay a [$5] cover charge to watch the fight or order a plate of ‘all you

 5   can eat wings for $11.99’”). Because Defendants both advertised the fight at Culichi Sushi and

 6   Mariscos and a $10 cover charge was required, the Court finds enhanced damages are appropriate.

 7   However, there is no information from the investigator regarding where the advertisement was posted

 8   or its size. In addition, the advertising related to both the fight and live music following the broadcast,

 9   in celebration of Mexican Independence Day. Further, the investigator’s headcounts revealed that the

10   number of patrons was just over half the capacity of the establishment, which indicates the Program

11   produced minimal financial gain, if any. In light of these facts, the Court finds $7,500 in enhanced

12   damages is appropriate. See Garden City Boxing Club, Inc. v. Lan Thu Tran, No. C-05-05017, 2006

13   WL 2691431, at *1-2 (N.D. Cal. Sept.20, 2006) (awarding $5,000 in enhanced damages under section

14   605 where a $10 cover charge was imposed).

15          C.      Damages for conversion

16          Finally, because Plaintiff chose to receive statutory damages rather than actual damages under

17   the Communications Act, damages for conversion are subsumed into the total award of $13,100. See,

18   e.g., J & J Sports Prods. v. Carranza, 2015 WL 12681674 at *3 (E.D. Cal. Dec. 29, 2015) (finding

19   “[damages awarded under section 605 sufficiently compensate Plaintiff” and declining to award

20   additional damages for conversion); Joe Hand Promotions, Inc. v. Behari, 2013 WL 1129311, n.2 (E.D.

21   Cal. Mar. 18, 2013) (explaining damages conversion would not be awarded “because the recommended

22   statutory damages will sufficiently compensate plaintiff such that an award for conversion damages

23   would be duplicative”); J &J Sports Productions v. Mannor, 2011 WL 1135356, at *3 (E.D. Cal. Mar.

24   28, 2011) (declining to award damages for conversion because “plaintiff has been sufficiently

25   compensated through the federal statutory scheme” where the award total was $3,200 and the cost of

26   the proper license was $2,200); J & J Sports Productions v. Bachman, 2010 WL 11575444, at *6 (E.D.

27   Cal. May 7, 2010) (declining conversion damages because statutory damages in the amount of $10,000

28   “sufficiently compensate[d]” the plaintiff where the cost of the proper license was $2,200).

                                                          9
 1   VI.    Findings and Recommendations

 2          The Eitel factors weigh in favor of granting default judgment, and the entry of default judgment

 3   is within the discretion of the Court. See Aldabe, 616 F.2d at 1092. However, the damages requested

 4   are disproportionate to Defendants’ actions. Importantly, when determining the amount of damages to

 5   be awarded for signal piracy, “the principle of proportionality governs.” Backman, 102 F.Supp.2d at

 6   1198. Under this principle, “distributors should not be overcompensated and statutory awards should

 7   be proportional to the violation.” Id.

 8          Accordingly, the Court recommends the award of $13,100 for Defendants’ wrongful acts. This

 9   amount both compensates Plaintiff for the wrongful act and is a suitable deterrent against future acts of

10   piracy. See Kingvision Pay-Per-View v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999) (observing a

11   lower statutory award may deter while not destroying a business).

12          Based upon the foregoing, the Court RECOMMENDS:

13          1.       Plaintiff’s application for default judgment (Doc. 11) be GRANTED IN PART AND

14                  DENIED IN PART AS FOLLOWS:

15                  A.      Plaintiff’s request for statutory damages for the violation of the Communications

16                          Act be GRANTED in the amount of $5,600;

17                  B.      Plaintiff’s request for enhanced damages be GRANTED in the amount of

18                          $7,500;

19                  C.      Plaintiff’s request for damages for the tort of conversion be DENIED;

20          2.      Judgment be entered in favor of Plaintiff G & G Closed Circuit Events, LLC and against

21                  Defendants Ramon A. Barajas- Quijada and Gustavo Garcia, Jr., individually and doing

22                  business Culichi Sushi and Mariscos; and

23          3.      Plaintiff be directed to file any application for attorney’s fees pursuant to 47 U.S.C. §

24                  605 no later than fourteen days from the entry of judgment.

25          These Findings and Recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

27   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

28   days of the date of service of these Findings and Recommendations, any party may file written

                                                         10
 1   objections with the court. Such a document should be captioned “Objections to Magistrate Judge’s

 2   Findings and Recommendations.” The parties are advised that failure to file objections within the

 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

 5
 6   IT IS SO ORDERED.

 7      Dated:     January 7, 2020                            /s/ Jennifer L. Thurston
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       11
